Citation Nr: 1532296	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  13-03 518A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for residuals of a right femur fracture with shortening of the right leg, currently evaluated as 10 percent disabling.

2.  Entitlement to an initial rating in excess of 10 percent for right knee degenerative joint disease.

3.  Entitlement to service connection, to include on a secondary basis, for right hip disability.

4.  Entitlement to service connection, to include on a secondary basis, for low back disability.

5.  Entitlement to service connection, to include on a secondary basis, for right ankle disability.

6.  Entitlement to service connection, to include on a secondary basis, for right foot disability.


ATTORNEY FOR THE BOARD

Thomas O'Shay, Senior Counsel


INTRODUCTION

The Veteran served on active duty from February 1962 to January 1966.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Board notes that a June 2012 rating decision denied service connection for neck disability and for peripheral neuropathy of the lower extremities.  Later in June 2012, the Veteran perfected his appeal of the issues listed on the title page of this action, and asked that the issues concerning the neck and peripheral neuropathies be combined into one appeal.  In May 2013, the Veteran was issued a statement of the case addressing the neck and peripheral neuropathy issues, at which time he was specifically informed that those matters would not be consolidated with the appealed issues unless he submitted a second VA Form 9 with respect to the neck and peripheral neuropathy disorders.  Thereafter, no further communication was received from the Veteran regarding the neck or peripheral neuropathy disorders.  The Board consequently concludes that the Veteran is not seeking appellate review of those matters.

The record shows that the Veteran was scheduled for his requested Board hearing, but failed to report for that January 2014 hearing.  He has not explained his failure to report, and there is otherwise no indication of good cause for his absence from the hearing.  The Board consequently finds his request for a Board hearing is withdrawn.  38 C.F.R. § 20.702(d) (2014).

In a February 2013 statement, the Veteran raised the issue of entitlement to service connection on a secondary basis for left hip disability.  This matter is referred to the RO for appropriate action.

The issues of entitlement to service connection for low back, right ankle and right foot disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's right femur fracture has resulted in shortening of the right leg by no more than 0.7 centimeters.

2.  The residuals of the Veteran's right femur fracture are manifested by referred pain to the right hip with resulting slight limitation of hip motion, but not by deformity, weakness, fatigue or incoordination, or significant functional impairment.  

3.  The Veteran's right knee disability is manifested by full extension and by flexion limited to no more than 130 degrees, with no instability or effusion, and no additional functional impairment.

4.  The Veteran does not have a right hip disability.


CONCLUSIONS OF LAW

1.  The criteria for a separate noncompensable rating for shortening of the right leg have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.71a, Diagnostic Code 5275 (2014).


2.  The criteria for a rating in excess of 10 percent for residuals of a right femur fracture have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.71a, Diagnostic Codes 5252, 5253, 5255 (2014).

3.  The criteria for an initial rating in excess of 10 percent for right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Codes 5260, 5261 (2014).

4.  The criteria for service connection for right hip disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has certain duties to notify and assist a claimant in connection with an application for benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

With respect to the duty to notify, the record reflects that VA provided the Veteran with 38 U.S.C.A. § 5103(a)-compliant notice in a July 2010 correspondence.  This correspondence was provided prior to the initial adverse determination as to each issue addressed in this decision.  The Board notes, as to the knee issue, that once service connection was granted for that disorder in the April 2012 rating action, no further notice under 38 U.S.C.A. § 5103(a) was required.  The Board finds that VA's notification duties have been met.

With respect to VA's duty to assist the Veteran, the record reflects that records from all relevant sources identified by the Veteran or apparent from the record have been obtained.  The records on file include the Veteran's service treatment records, VA treatment records through 2013, and private medical records for 2005 through 2010.  The private treatment records include records from the Hershey Medical Center, and from Drs. Blake, Fredrick and Herman.  

The Board notes that the Veteran signed an authorization form for VA to obtain records from a Dr. Feldman.  When VA attempted to contact that physician, VA was informed in November 2010 that she no longer worked at the address provided by the Veteran.  In any event, the Board notes that records from Dr. Feldman would not be germane to the issues on appeal, as the Veteran himself only indicated she treated him over a decade ago for his neck problems.  As explained in the Introduction, the Veteran is not pursuing appellate review of the neck disorder claim.

The record also reflects that the Veteran was examined for his right lower extremity and right hip disorders in August 2010.  The examiners provided the necessary clinical findings and opinions.  The Board has reviewed the reports of those examinations and finds that they are adequate.

In sum, VA has fulfilled the duty to notify and assist the Veteran in this appeal as to the matters addressed below.


Initial/Increased Ratings

Factual background

Service connection for residuals of a femur fracture was granted in a July 1966 rating decision; the disorder was evaluated as 10 percent disabling.  In April 2012, the description of the disability was expanded to include shortening of the right leg; the disability rating remained 10 percent.

Service connection for right knee disability was granted in an April 2012 rating decision.  The disorder was evaluated as 10 percent disabling, and this rating has remained in effect since that time.

The Veteran's service treatment records show that he sustained a comminuted fracture of the proximal one-third of the right femur, for which he underwent open reduction with an intermedullary rod insertion.  By the time of his release from the hospital, the Veteran exhibited good range of hip and knee motion with good muscle power.  

The Veteran attended a VA examination in June 1966, at which time he was able to touch the floor with his fingers when bending forward.  He had fairly good posture, and his pelvis was level.  There was no shortening of the right lower extremity and no abnormal mobility.  Both hips were freely movable.

On file are VA and private medical records for the period from 2005 to 2013.  A November 2007 entry documented the Veteran's complaints of occasional right knee pain.  Physical examination showed slight tenderness, with no swelling or deformity.  He was able to flex the knee to 130 degrees and extend it to 0 degrees.  The knee was stable.  The right leg was measured as approximately 0.25 inches shorter than the left leg.  The Veteran was diagnosed as having right knee degenerative joint disease.  Other treatment records measured the leg length discrepancy as 0.5 centimeters.  A May 2012 entry noted that the Veteran's right lower extremity strength was 5/5.  His gait was normal.  A May 2013 entry indicates that his shoes did show moderate wear, although those shoes were at least 10 years old.  The Veteran was noted to have a narrow base of gait, and a plodding type of gait.  There was no pelvic tilt.  The clinician concluded that the small amount of leg length discrepancy did not require a lift.

The Veteran underwent a VA examination in August 2010.  At that time he reported that he was retired, but still working on a part-time basis stocking shelves.  He denied using a knee brace.  He reported experiencing thigh pain in the iliac crest area and toward the greater trochanter area.  He otherwise denied right thigh complaints, but noted muscle weakening in the hip and knee after more than 20 repetitions of exercise.  He denied any right thigh pain, sensory loss or limitations in daily activities.  With respect to the right knee, the Veteran reported experiencing daily pain, particularly with activity.  He also reported experiencing flare ups after activity, such as mowing grass, which result in a greater level of pain, that in turn was relieved by analgesics.  He also reported experiencing knee swelling several times a week after activity.  He indicated that several years prior to the examination, his symptoms included locking of the knee.  He denied any limitations on daily activities, but noted that he was cautious when using the knee.  He noted that the knee did not give way with normal walking.  

Physical examination showed that the Veteran had no difficulty with squatting or rising, or with walking on his heels and toes.  His gait was normal, without any limp or antalgic pattern.  There was no deformity of the right thigh.  The muscles were well-developed as compared to the left side.  There was no pain or tenderness, and no femur deformities.  Sensation was intact.  Range of active right hip motion testing revealed flexion to 120 degrees, abduction to 45 degrees, adduction to 30 degrees, external rotation to 25 degrees with the knee extended, external rotation to 40 degrees with the knee flexed, internal rotation to 25 degrees with the knee extended, internal rotation to 40 degrees with the knee flexed, and extension to 20 degrees.  There was no evidence of pain on motion, and repetitive motion testing resulted in no further limitation of motion.  There was no muscular atrophy, and the Veteran indicated that he purposefully exercises the right leg and not the left.  The examiner noted that the right leg was 0.5 centimeters shorter than the left.  X-ray studies of the right femur showed post-surgical changes with thickened smooth cortex along the fracture site and adjacent areas of dystrophic calcification, with no acute fracture or dislocation.  X-rays of the legs showed a 7-millimeter discrepancy.  X-ray studies of the right hip showed changes of an old healed right femur fracture and retained metallic fragments from the prior intramedullary rod in the femoral neck, but with the hip itself normal. 

With respect to the right knee, there was no swelling, effusion or deformity.  There was mild tenderness.  He was able to actively flex the knee to 130 degrees and extend it to 0 degrees.  There were no complaints of pain, and repetitive motion testing did not result in further limitation of motion.  There was no instability.  X-ray studies of the knee showed mild medial compartment narrowing with small marginal osteophytes and a small enthesophyte, with no effusion.

Examination of the Veteran's shoes did not reveal uneven wear, but the Veteran indicated that his other shoes did show such wear because he walked on the outside of the foot to maintain stability.  The examiner noted that the Veteran was independent in his activities of daily living, and did not use assistive devices.  The examiner noted that the Veteran might experience additional temporary limitation of motion during flare ups, which could not be quantified.  The examiner noted the absence of atrophy or loss of balance, and indicated that the Veteran's complaints of fatigue were subjective only, given that the right leg muscles were actually hypertrophied.  The Veteran denied any limitations on employment or daily activities.  He also denied any limitations even during flare ups except with respect to running and jogging due to right knee pain.  The examiner diagnosed the Veteran as having right knee degenerative joint disease, and mild shortening of the right leg of 0.7 centimeters.  

The Veteran in statements on file contends that his right knee still locks up, and experiences stiffness and giving way.  

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the Veteran's service-connected right femur and right knee disorders.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes. 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014). 

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1. 

Here, the Board finds that a higher rating is not warranted for the Veteran's disabilities.  The Board has determined that for no discrete period have the disorders met the criteria for a higher rating during the periods involved in this appeal.


1.  Residuals of right femur fracture with shortening of the right leg

The Veteran's residuals of a femur fracture with shortening of the leg is evaluated as 10 percent disabling under Diagnostic Code 5255.  Under that code, malunion of the femur with slight knee or hip disability warrants a 10 percent rating, while malunion of the femur with moderate knee or hip disability warrants a 20 percent rating.  Higher ratings require a greater degree of knee or hip disability, or nonunion. 38 C.F.R. § 4.71a, Diagnostic Code 5255.

Diagnostic Code 5252 provides a noncompensable disability rating for flexion of the thigh greater than 45 degrees.  A 10 percent rating is assigned for flexion of the thigh limited to 45 degrees, and a 20 percent rating is assigned for flexion limited to 30 degrees.  A 30 percent rating is assigned for limitation of flexion to 20 degrees, and a 40 percent rating is assigned for limitation of flexion to 10 degrees.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5253, a 10 percent rating is warranted when there is limitation of adduction of the thigh such that the legs cannot be crossed or when there is limitation of rotation such that it is not possible to toe out more than 15 degrees.  When there is limitation of abduction with motion lost beyond 10 degrees, a 20 percent rating is assigned.  

A 10 percent evaluation is warranted for shortening of the bones of the right lower extremity from 1.25 inches to 2 inches (3.2 centimeters to 4.1 centimeters).  38 C.F.R. § 4.71a, Diagnostic Code 5275.  A Note to Diagnostic Code 5275 states that this rating is not to be combined with other ratings for fracture or faulty union in the same extremity.

The normal range of motion of the hip is extension to zero degrees and flexion to 125 degrees, and abduction from zero degrees to 45 degrees. 38 C.F.R. § 4.71, Plate II (2014).

The Board first notes that the Veteran is entitled to a separate rating for the shortening of his right leg.  Pursuant to the Note following Diagnostic Code 5275, the rating for the shortening of the leg is not to be combined with the rating for the femur disability.  As to the proper evaluation assignable for the shortening, the record shows that the leg length discrepancy has been measured as between 0.5 centimeters and 0.7 centimeters (0.2 to 0.3 inches).  The Board notes in this regard that 0.25 inches (noted at one point in the record) is 0.7 centimeters, and that 7 millimeters is also 0.7 centimeters.  The criteria for a compensable evaluation for shortening of an extremity require, at a minimum, shortening of at least 1.25 inches, or 3.2 centimeters.  Consequently, the Veteran's shortening of the right lower extremity is no more than noncompensably disabling.

Turning to the residuals of the right femur fracture, the Veteran contends that he experiences pain and muscle weakness associated with the disorder.  His VA examiner also identified the presence of referred pain from the femur disorder into the right hip.  Although the right hip itself is not afflicted with a pathology, the functional impairment associated with the femur disorder is identified through restriction in hip motion, which is a circumstance specifically contemplated by the diagnostic code under which the femur disorder is rated.  

VA examination demonstrated that the Veteran has no deformity associated with the right femur fracture.  The examiner also noted that despite the Veteran's complaints of weakness and fatigue, the muscles in the leg were actually hypertrophied, and even the clinical records show that muscle strength was consistently 5/5.  In addition, although the Veteran reported that he walked differently because of the femur fracture residuals and the shortening of the leg, examination of his shoes did not support his contention.  Even the clinical records note that when the Veteran did present shoes that showed wear, those shoes were in excess of 10 years old.  More importantly, his gait was typically described as normal, although a recent clinician described it as plodding.  In any event, the Board finds that the evidence does not establish any significant gait disturbance that would suggest the presence of incoordination or a similar finding that would impair function in the leg or hip.  

As to motion in the hip itself, the Veteran was able to flex the hip to 120 degrees, abduct it to 45 degrees, adduct it to 30 degrees, externally rotate it from 25 to 40 degrees, internally rotate it to from 25 to 40 degrees, and extend it to 20 degrees.  There was no evidence of pain on motion, and repetitive motion testing resulted in no further limitation of motion.  The normal range of motion of the hip is flexion to 125 degrees, abduction to 45 degrees, and extension to 0 degrees.  In other words, the Veteran exhibited a 5 degree loss of flexion, a 20 degree loss of extension, and no loss of abduction.  Despite the presence of referred pain to the hip from the residuals of the femur fracture, there was no additional functional loss due to pain or any other factor, even after repetitive motion testing.  In the Board's opinion, the substantial remaining range of right hip motion represents no more than slight hip disability associated with the femur fracture.  

In short, the Board finds that the disability picture for the residuals of a femur fracture is most accurately characterized as malunion of the femur with slight hip disability, thus warranting only a 10 percent evaluation.  The Board notes that although the Veteran has a right knee disorder, service connection is in effect for that disorder, and it would violate the rule against pyramiding to base a higher rating for the femur fracture on that knee disorder.  See 38 C.F.R. § 4.14.  In any event, as will be evident from the analysis in the next section, the knee impairment would be characterizable as no more than slight in nature.

With respect to a higher evaluation under the diagnostic codes regarding limitation of hip motion, those codes require, for a 20 percent or higher evaluation, limitation of hip abduction with motion lost beyond 10 degrees; or limitation of flexion to at least 30 degrees.  VA examination demonstrated that the Veteran was able to abduct the hip to 45 degrees, and to flex the hip to 120 degrees.  Moreover, the examiner noted that there was no additional functional impairment from pain, weakness, or fatigue, and no further loss of motion after repetitive motion testing.  In fact, the examiner noted that the Veteran had no weakness or fatigue in the leg because the Veteran had actually exercised the leg to the point of hypertrophy.  Although the examiner did note that the Veteran's flare ups would result in some additional loss of motion, the examiner determined that the additional motion loss was not quantifiable.  In short, even with consideration of functional loss due to referred pain, the Board finds that the Veteran's right femur disability does not even remotely approximate the criteria for a higher rating under the diagnostic codes pertaining to limitation of hip motion.  

The Board also notes that at no point do any of the records, historical or current, establish or even suggest that the Veteran has flail joint of the hip or hip ankylosis.  Consequently, Diagnostic Codes 5250 and 5254 are not for application.

In sum, the Veteran is entitled to a separate, noncompensable rating for the shortening of his right leg, but not to a compensable rating in light of the absence of evidence that the shortening is more than 0.7 centimeters.  In addition, the residuals of a right femur fracture are characterized by no more than slight limitation of hip function and substantially full hip motion.  Inasmuch as the symptoms associated with the shortening of the leg and the femur disorder do not even remotely approximate the criteria for higher ratings, the appeal for higher ratings is denied.  See 38 C.F.R. § 4.3 (2014).


2.  Right knee disability

The Veteran's right knee disability is evaluated as 10 percent disabling under Diagnostic Codes 5003 and 5260.  Pursuant to Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

A 10 percent rating is warranted where knee flexion is limited to 45 degrees.  A rating of 20 percent is warranted where flexion is limited to 30 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260. 

A 10 percent rating is warranted where knee extension is limited to 10 degrees and a 20 percent rating is warranted where extension is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Pursuant to VAOPGCPREC 23-97, a claimant who has arthritis (resulting in limited or painful motion) and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that any such separate rating is based on additional disabling symptomatology.  In addition, pursuant to VAOPGCPREC 9-2004, separate ratings under 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261 may be assigned for disability of the same joint.

The standard range of knee motion is from zero degrees (on extension) to 140 degrees (on flexion).  See 38 C.F.R. § 4.71, Plate II.

For knee impairment with recurrent subluxation or lateral instability, a 10 percent rating is assigned for slight disability, and a 20 percent rating is assigned for moderate disability.  38 C.F.R. § 4.71a , Diagnostic Code 5257. 

The Veteran contends that his right knee disorder is characterized by painful motion and by weakness.  VA examination and clinical records have consistently shown that the Veteran is able to flex the knee to 130 degrees, and extend it to 0 degrees.  The VA examiner indicated that no additional functional loss was evident, including after repetitive motion testing.  Moreover, the Veteran's muscle strength in the leg has consistently been full, and his right leg muscles are actually hypertrophied.  Although the Veteran contends that he has gait problems, his gait was usually described as normal; a clinician only recently described the gait as plodding, but did not elaborate of whether this represented an abnormality.  Although the Veteran complains of locking in the knee, this has not been evident to clinical examination, and examination has shown the absence of any swelling or effusion.  The Veteran was able to squat and rise on examination without difficulty, and to walk on his heels and toes.  Moreover, there is no indication of instability or recurrent subluxation in the knee.

A higher rating under Diagnostic Code 5260 requires flexion limited to 30 degrees or less.  As already indicated, the Veteran is able to flex the knee to 130 degrees, and the examiner determined that there was no additional functional loss, even with repetitive motion testing.  The Veteran clearly does not meet the criteria for a higher rating under that code.  Moreover, given that the Veteran is able to fully extend the knee, with no functional impairment, the criteria for a separate rating under Diagnostic Code 5261, which requires extension limited to at least 10 degrees, or a higher rating under that code itself, which would require limitation to at least 15 degrees, is not warranted.

The Board notes that the Veteran, after initially reporting that his last locking episode occurred years ago, now reports locking in the knee.  The examination report and clinical records do not corroborate that complaint.  In any event, there is no evidence of effusion into the joint, or of dislocated or missing semilunar cartilage.  Separate or higher ratings under Diagnostic Codes 5258 or 5259 therefore are not warranted.

Although the Veteran's knee is afflicted with arthritis, there is no instability or recurrent subluxation present in the knee.  Consequently, a separate rating under VAOPGCPREC 23-97 is not for application.

In sum, the Veteran retains substantially full range of right knee motion, with no instability, recurrent subluxation, locking, or effusion into the joint.  The Veteran's right knee disorder consequently does not approximate the criteria for higher or separate ratings.  The claim for an initial rating in excess of 10 percent is denied.  38 C.F.R. § 4.3.

3.  Miscellaneous

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims (Court) held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of a rating claim when unemployability is expressly raised by a veteran or reasonably raised by the record during the rating appeal.  In this case, the Veteran retired from his last job and continues to work on a part-time basis.  He explained to the August 2010 examiner that his knee and femur disorders did not impact on his employment or employability.  Under the circumstances of this case, the Board finds that a TDIU has not been raised by the Veteran or by the record.

The Board lastly finds that the Veteran's right knee disability, right femur disorder and shortening of the right leg do not warrant referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1). There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of a Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether a veteran's disability picture is adequately contemplated by the rating schedule.  Id. 

If the disability picture is not adequately contemplated by the rating schedule, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Here, the rating criteria reasonably describe the Veteran's disabilities.  With respect to the knee disorder, the Veteran's symptoms include pain, limitation of motion, and complaints of weakness.  The rating criteria, when considered in conjunction with the guidance of 38 C.F.R. §§ 4.40 and 4.45, clearly contemplate each of those symptoms.  With respect to the femur disorder, the symptoms include referred pain affecting motion in the hip, and complaints of weakness and fatigue.  The rating criteria specifically contemplate related impairment of the hip, and, as with the knee, the alternative diagnostic codes rely on considerations of functional loss due to pain, weakness, fatigue and incoordination.  As to the shortening of the extremity, the criteria precisely contemplate the Veteran's symptoms of shortening of the extremity.  Thus, the Board finds that the Veteran's disability picture is specifically contemplated by the rating schedule, and the assigned schedular ratings are adequate.  See Thun, 22 Vet. App. at 115.

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case there are no identified symptoms of service-connected disabilities that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed to the combined effect of multiple conditions.


Service Connection

Applicable law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995); 38 C.F.R. § 3.303(a). 

The existence of a current disorder is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F.3d 1328 (1997) (interpretation of 38 U.S.C.A. § 1110 and 38 U.S.C.A. § 1131 as requiring the existence of a present disorder for VA compensation purposes cannot be considered arbitrary and decision based on that interpretation must be affirmed); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  That a condition or injury occurred in service alone is not enough.  There must be disability resulting from that condition or injury.  In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992); see also McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claims adjudication).

In addition, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran's service treatment records show that in October 1963, he complained of intermittent pain in the right hip; X-ray studies of that hip were negative.  In October 1965, he was hospitalized for injuries sustained in a motor vehicle accident, which included a small puncture wound on the right thigh and a comminuted fracture of the proximal one-third of the femur.  He underwent surgery on the femur, which required a bone graft from the right iliac crest.  By the time of his release from the hospital, the Veteran exhibited good range of hip motion with good muscle power.  His separation examination noted the presence of two surgical scars on the right hip, but was otherwise silent for any reference to right hip abnormalities.

Service connection is in effect for the right hip scarring.

The Veteran attended a VA examination in June 1966, at which time he complained of right hip irritation and occasional swelling near the greater trochanter.  Physical examination showed that his pelvis was level.  The examiner noted the presence of surgical and donor site scars.  There was no shortening of the right lower extremity and no abnormal mobility.  Both hips were freely movable.

On file are VA and private medical records for 2005 through 2013.  The records are silent for complaints or finding of right hip problems.  The VA treatment records do include, on the Veteran's "problem list", a notation that he is status post right hip fracture due to a motor vehicle accident in service.

The Veteran was examined in August 2010.  The Veteran reported that at around the age of 35, he noticed the onset of right hip pain.  Physical examination showed that range of active right hip motion testing revealed flexion to 120 degrees, abduction to 45 degrees, adduction to 30 degrees, external rotation to 25 degrees with the knee extended, external rotation to 40 degrees with the knee flexed, internal rotation to 25 degrees with the knee extended, internal rotation to 40 degrees with the knee flexed, and extension to 20 degrees.  There was no evidence of pain on motion, and repetitive motion testing resulted in no further limitation of motion.  There was no muscular atrophy.  The examiner noted that the right leg was 0.5 centimeters shorter than the left.  X-ray studies of the right hip showed changes of old healed right femur fracture and retained metallic fragments from the prior intramedullary rod in the femoral neck, but with the hip itself normal.  The examiner concluded that although the femur fracture was proximal to the right hip, the right hip examination was normal, and that there was no obvious right hip pathology present.  He concluded that the right hip pain was likely referred pain from the femur fracture.  

Although the service treatment records document early complaints of right hip pain, X-ray studies of the hip during service were negative for any findings, and a right hip disorder was not diagnosed.  Moreover, the detailed account of the injuries resulting from the Veteran's motor vehicle accident in service does not reference injury to the right hip.  Instead, the injuries affected the right thigh and femur.  At most, the right iliac crest was the donor site for the bone graft.  The Board points out that service connection is already in effect for that donor site.

The post-service evidence does not establish the presence of a right hip disability.  Although the Veteran reports pain affecting the hip, several diagnostic studies have consistently shown the absence of pathology in that hip, and none of the medical records on file have included a diagnosis or finding of a right hip disorder.  Although the VA records have included the notation of status post right hip fracture due to the service accident, the Board notes that the notation is on the historical problem list, and does not reflect an actual diagnosis of such a malady.  In fact, the notation itself is inconsistent with the service treatment records, which are silent for reference to a hip injury, as well as post-service diagnostic studies showing that there are no right hip abnormalities.

The August 2010 VA examiner reviewed the record and examined the Veteran, and concluded that the pain identified by the Veteran was likely referred pain from the femur fracture residuals.  In other words, the right hip pain is not associated with the hip itself, but with a disorder for which service connection is already in effect.  

The Board has weighed the evidentiary value of the Veteran's own assertions that he has a right hip disorder.  Although a layperson is competent to diagnose certain conditions which do not require medical expertise, identifying a hip disorder is outside of range of such a layperson's expertise.  In this case, there is no pathology observable to a layperson such as skin abnormalities or a deformity.  The Veteran's claim is based on his feelings of pain in the hip.  The origin of this pain, however, is outside of his ability to provide a competent opinion, and requires medical expertise.  In fact, his examining physician, who has far more experience, education and training in such matters than the Veteran, thoroughly examined the hip and obtained diagnostic studies showing the absence of any pathology affecting the hip itself.  That examiner concluded that the pain felt by the Veteran was referred pain.  In other words, the pain was not originating from the hip, but rather was emanating from another location in his body.  Referred pain itself is not a disability, and is instead included in the evaluation of the disability that is causing the pain.  In short, the Veteran is not competent to diagnose himself with a right hip disorder in this case.

In sum, neither the service nor the post-service records establish that the Veteran has, or ever has had a right hip disorder.  In the absence of competent evidence a current disability, the preponderance of the evidence is against the claim, and the claim must be denied.


ORDER

Entitlement to a separate, noncompensable rating for shortening of the right leg is granted, subject to the regulations pertaining to monetary benefits.

Entitlement to an increased rating for residuals of a fracture of the right femur is denied.

Entitlement to an initial rating in excess of 10 percent for right knee disability is denied.

Entitlement to service connection for right hip disability is denied.





REMAND

With respect to the claimed low back disability, the Veteran was examined by VA in August 2010.  At that time he reported first noticing lower back problems at age 35.  After examining the Veteran and reviewing X-ray studies documenting straightening of the normal lumbar lordosis and severe disc space narrowing at L5-S1, the examiner concluded that the lower back degenerative changes were likely due to advancing age, and not the femur fracture, particularly as there was no evidence of pelvic tilt or rotation or scoliosis.  The examiner found that the lumbosacral spine disorder was not caused by or related to the right femur fracture.  Unfortunately, the examiner did not directly address whether the Veteran's left femur disorder aggravated the claimed lower back disorder.  Moreover, the Board notes that service connection is now in effect for right knee disability, which raises the matter as to whether the lower back disorder was caused or aggravated by the knee disability.

With respect to the claimed right ankle and foot disorders, the Veteran underwent a VA podiatry examination in August 2010, at which time he reported the onset of both disorders as around 2000.  X-ray studies of the right foot were normal, except for some ossification along the posterior right tibia.  X-ray studies of the right ankle were normal.  The examiner diagnosed tendonitis of the right peroneal brevis, and also chronic sprains of the right ankle.  The examiner concluded that the 7-millimeter leg length discrepancy between the right and left lower extremities was not a significant deformity, and that consequently the foot and ankle problems were not a result of the femur fracture.  

As with the lower back claim, the examiner did not directly address whether the Veteran's left femur disorder aggravated the claimed right foot or ankle disorders.  The Board again also points out that there is no opinion addressing any relationship between those disorders and the service-connected right knee disability.  The Board notes that following the examination, the record shows that the Veteran was found to have osteoarthritis in the right ankle, and several foot disorders including metatarsalgia, hammertoes, and hallux valgus.

In light of the absence of a medical opinion concerning whether the low back, right foot or right ankle disorders were aggravated by service-connected disability, the Board finds that another VA examination is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA orthopedic examination to determine the nature and etiology of any low back, right ankle and/or right foot disabilities.  The claims files must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims files. 

With respect to each low back disorder identified, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the low back disorder was chronically worsened (i.e., aggravated) by any service-connected disorder (residuals of a right femur fracture; shortening of the right leg; right knee disability; or scars of the iliac spine and right buttock). 

With respect to each right ankle disability identified, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the right ankle disorder was chronically worsened (i.e., aggravated) by any service-connected disorder (residuals of a right femur fracture; shortening of the right leg; right knee disability; or scars of the iliac spine and right buttocks). 

With respect to each right foot disability identified, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the right foot disorder was chronically worsened (i.e., aggravated) by any service-connected disorder (residuals of a right femur fracture; shortening of the right leg; right knee disability; or scars of the iliac spine and right buttock).

A complete rationale should be given for all opinions and conclusions expressed.  

2.  Thereafter, readjudicate the claims remaining on appeal.  If any benefit sought remains denied, a supplemental statement of the case should be issued to the Veteran, and an appropriate period of time should be allowed for response before the case is returned to the Board.

No action is required of the Veteran until he is notified by the AOJ.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West 2014).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


